GOLDTHWAITE, J.
According to our understanding of this case,, the nature or the extent of the agent’s authority, was entirely immaterial, and therefore the witness was properly enongh allowed to testify to the declarations made by him when the note was given, and which we'must presume induced the defendants to give it.
The cases cited by the counsel for the plaintiff in error, only go to prove that the principal is not bound for the unauthor-ised act of his agent. It is not important to this case to deny such a position, because it is not the condition in which the party stands in connexion with this suit. No attempt is made to charge the principal, but the defendants simply deny that they are bound by.this note, because it was .procured by fraud.— Whether the agent was invested with authority by the principal to'perpetrate it, or whether there was an entire absence of such authority, is immaterial, for the reason that the note is void for such a cause, in either event; and ibwould be most iniquitous for one, claiming a benefit' from the fraudulent act of a person acting as his agent, to say, true it is, a fraud may have been practised, but it was unauthorised by'me, and therefore, I will compel -the payment of the note which has been taken for my benefit.
The fraud, if it attaches' to the security, will vitiate it, and the principal cannot be permitted to disavow the act, as without authority, and immediately reap the benefit of it, as creating a, valid contract.
Let the judgment be affirmed.